Citation Nr: 0901017	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-32 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a status 
postoperative appendectomy scar.

3.  Entitlement to service connection for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from January 1968 to January 1970, to include a tour of 
combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 Rating Decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this decision, the 
RO denied service connection for an ulcer, and awarded 
service connection for PTSD (with a 10 percent rating) and 
for a status postoperative appendectomy scar (with a 
noncompensable evaluation).

In September 2007, the RO issued a Statement of the Case 
(SOC) in which the initial 10 percent evaluation for PTSD was 
increased to 50 percent, from October 27, 2006, the effective 
date of service connection.  For this PTSD matter, the issue 
on appeal is whether an even higher initial rating is in 
order for PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares and 
occasional depression.  The veteran experiences painful 
memories of Vietnam, and does not like to be in crowded 
stores.  The PTSD does not affect his personal relationships 
or his employment.  For the period from the effective date of 
service connection, the veteran does not have impaired 
judgment, memory, or thought processes, an inability to 
communicate, delusions, hallucinations, or homicidal or 
suicidal ideations.  

2.  Since the effective date of service connection, the 
veteran's postoperative appendectomy scar is shown to have 
been superficial.  The scar does not cause limited motion in 
an area exceeding 6 square inches, does not cover an area of 
144 square inches, is not unstable, is not painful on 
examination, and does not limit the function of the affected 
part of the veteran's body.  The veteran does not have 
dermatitis or eczema.

3.  Currently diagnosed peptic ulcer disease was not first 
manifested or incurred on active duty service, nor was it 
manifested to a compensable degree within the first post-
service year; the preponderance of the evidence does not 
establish that the current peptic ulcer disease is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an initial compensable evaluation for a 
status postoperative appendectomy scar are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Codes 7801-7806 (2008).

3.  Service connection for peptic ulcer disease is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With the veteran's claims for increased evaluations for PTSD 
and a postoperative scar, he is challenging the initial 
evaluations assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA's duty to notify with regard to these 
claims has been satisfied.

As to the veteran's claim for service connection, VA fully 
complied with the notice requirements of the VCAA through a 
letter to the veteran in November 2006.  The veteran was 
informed of the evidence necessary to support his claim, 
including evidence then of record and evidence that was still 
needed.  VA provided examples of the type of evidence that 
could prove his claim, and informed the veteran as to what 
portion of the information and evidence VA was responsible 
for providing, and the evidence that he should provide.  
Further, VA informed the veteran of how it determines the 
disability rating and the effective date.

Thus, the notice provided by VA was fully compliant with the 
VCAA, as it was in a form that enabled the claimant to 
understand the process, the information needed, and who was 
responsible for obtaining the information.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the PTSD claim, VA obtained the veteran's service 
records and service medical records.  VA provided an 
examination in February 2007.  VA obtained VA medical center 
treatment records, which included a mental health consult.  
VA also received a statement from a doctor at the local Vet 
Center.  With regard to the veteran's status postoperative 
appendectomy scar, VA obtained service medical records which 
include a description of the veteran's appendectomy surgery 
and recovery, and retrieved records from the VA medical 
center.  VA also provided an examination for the veteran's 
scar.  VA assisted the veteran develop his claim for his 
ulcer by requesting and obtaining treatment records from 
Baptist Medical Center (BMC), which included the initial 
diagnosis and treatment of the ulcer.  VA obtained the 
veteran's service medical records, VA treatment records, and 
provided the veteran with an esophagogastroduodenoscopy.  

VA did not provide the veteran with an examination for the 
ulcer in developing his claim.  Here, however, a medical 
examination is not necessary to decide the claim.   The Board 
notes that under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, there is neither evidence 
suggesting that the ulcer developed during service nor any 
indication that the ulcer is associated with the veteran's 
service or any other service-connected disability.  
Therefore, a VA examination was not necessary for VA to 
comply with its duty to assist the veteran in developing his 
claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant provided 
a statement that he had no further evidence to submit, and 
the record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Rating for PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the veteran's PTSD is rated at 50 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

38 C.F.R. § 4.130.  

For the PTSD rating to increase, the veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

After complaining of increased nightmares during a routine VA 
checkup, the veteran was provided with a mental health 
consult.  At the time of the November 2006 VA mental health 
consult, the veteran complained of nightmares approximately 
once a week, and that the memories of Vietnam had begun to 
bother him more in the past year.  The incident that bothered 
him the most was seeing a Vietnamese man, whom soldiers had 
previously purchased beer from, shot.  He also stated that he 
often thought of incoming mortars from the time he was in 
Vietnam.  The veteran had difficulty concentrating, and tried 
to avoid talking about Vietnam.  He frequently felt depressed 
and felt irritable when his mood was low, which happened 
approximately once a month.  He had difficulty answering 
questions pertaining to his mood or other symptoms.  The 
veteran had been married to his second wife for the previous 
6 years, and held a job doing concrete work.  During the 
consult, the veteran was adequately groomed, pleasant, 
cooperative, and made appropriate eye contact.  His speech 
was slow, and he had occasional response latency.  His mood 
was "okay", and he appeared slightly dysphoric.  He had no 
delusions, and did not experience homicidal or suicidal 
ideation.  The psychiatrist felt that the veteran was under 
reporting his symptoms.  The psychiatrist diagnosed the 
veteran with depression, with likely PTSD, and determined the 
veteran had a Global Assessment of Functioning (GAF) score of 
45, which indicates "serious symptoms . . . [or] any serious 
impairment in social, occupational, or school functioning."  
See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 
1994).  The psychiatrist prescribed prazosin for the 
veteran's nightmares.

The veteran was provided with a VA examination for his PTSD 
in February 2007.  At the examination, the veteran stated he 
was doing "fairly well".  His medication was helping, but 
he still had nightmares which would wake him up about once 
every two months, generally involving things that happened in 
Vietnam, including the shooting of the beer seller by a 
member of the veteran's "group".  The nightmares would 
prevent the veteran from going back to sleep for about two 
hours, but typically the veteran got 5-6 hours of sleep each 
night.  The veteran continued to experience intrusive 
thoughts about the war, including times when he searched 
villages, when Vietnamese were killed, and when his group 
received incoming rounds.  As to his day-to-day life, the 
veteran would go into a large store if he had to, but would 
leave quickly, and sometimes would wait in the car while his 
wife shopped.  He would avoid watching war movies, because 
they brought back memories, as did seeing Vietnamese.  The 
veteran and his wife of six years got along fairly well, and 
were close.  He had worked for the same company doing 
concrete work for 24 years, and had never been written up.  
When not working, he would shoot pool with his nephew.  The 
examiner noted that the veteran was casually groomed and was 
fully cooperative.  The veteran's speech was within normal 
limits with regard to rate and rhythm at times, but was 
dysfluent at other times.  His mood was generally euthymic, 
without any significant anxiety or dysphoria, and with 
appropriate affect.  The veteran was oriented, his memory was 
grossly intact, his thought processes were logical and tight, 
and he had adequate insight and judgment.  The veteran had 
neither delusions nor hallucinations, and did not experience 
suicidal or homicidal ideations.  The examiner diagnosed the 
veteran with PTSD and determined a GAF score of 51.  A GAF 
score of 51 indicates "[m]oderate symptoms [or] moderate 
difficulty in social, occupational, or school functioning".  
In commenting on the diagnosis, the examiner stated that he 
believed the veteran's symptoms were "mild to moderate".  

In April 2007, a social worker at the local Vet Center who 
had seen the veteran nine times since July 2006 sent a letter 
to VA.  The letter stated that the veteran's PTSD caused 
significant sleep disturbance, intrusive memories of his 
combat experience, and avoidance of any discussion of his 
service that may result in bad memories.  The social worker 
further stated that the veteran reported that the PTSD 
symptoms have contributed to a divorce and difficulty, at 
times substantial, in work and other interpersonal 
relationships.  The veteran has had many jobs since his 
return from Vietnam and several failed relationships.  

The veteran had a follow-up for his PTSD at the VA in June 
2007, by the same psychiatrist who provided the November 2006 
consult.  The psychiatrist noted that the veteran reported 
sleeping well, but still having one bad night a week.  The 
veteran "guessed" that his mood was "alright".  The 
psychiatrist noted that the veteran's nightmares and insomnia 
were improving on his medication.  The psychiatrist again 
determined a GAF score of 45.

Based on the veteran's symptomatology, a rating in excess of 
50 percent is clearly not warranted at any point since the 
effective date of service connection.  His symptoms do not 
meet the 70 percent or 100 percent criteria.  As noted by the 
VA examiner, the veteran's symptomatology is mild to 
moderate.  For a 70 percent evaluation, he must have 
deficiencies in "most areas".  He does not demonstrate 
deficiencies in work or family relations; he has held a job 
for over 24 years and has a good relationship with his wife.  
The veteran does experience some depression about once a 
month, but his depression does not affect his ability to 
function independently, appropriately and effectively.  He 
also has nightmares, but it is unclear how often he has them; 
he told one psychiatrist that he has them weekly, but he told 
the VA examiner that he had them only once every two months.  
He does have some difficulty in stressful social 
circumstances, such as being in large stores, but he is does 
not have difficulty at work, as evidenced by the fact that he 
has not been written up in 24 years on the job.  The 
veteran's judgment and thinking are not impaired.  He does 
not demonstrate suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, or 
near-continuous panic.  He does not have impaired impulse 
control or spatial disorientation, and he does not neglect 
personal appearance and hygiene.  The veteran is able to 
establish and maintain effective relationships, based on his 
current good relationship with his wife and the time he 
spends with his nephew.

Although the Vet Center social worker noted that the PTSD 
symptomatology resulted in a divorce, many failed 
relationships, and caused difficulty at work, these issues 
were not reflected in any mental health examinations.  
Further, the facts as related by the veteran go against the 
social worker's statements in his letter.  The veteran stated 
that he is in a good relationship with his current wife of 
six years, and that they are close.  Also, the veteran 
regularly spends time with his nephew shooting pool.  If the 
veteran's PTSD did have an effect on his prior marriage and 
other relationships, it has not prevented him from developing 
new personal relationships.  The social worker stated in his 
letter that the veteran's PTSD has caused numerous problems 
at work and caused him to have many jobs since his return to 
Vietnam.  The veteran himself stated, however, that he has 
held the same job for over 24 years, and that he has never 
been written up.  If the veteran had difficulty with work 
immediately upon his return from Vietnam, he no longer 
experiences the same problems.

Based on the evidence before the Board, the veteran's 
symptomatology is clearly not worse than that contemplated by 
an evaluation of 50 percent.

The Board notes that it has a hard time rationalizing the 50 
percent rating as it currently stands; the veteran does not 
experience occupational and social impairment with reduced 
reliability and productivity.  He does not have flattened 
affect.  Although his speech is occasionally dysfluent, he 
does not have circumstantial, circumlocutory, or stereotyped 
speech.  His nightmares occur at most once a week, and he 
does not have panic attacks more than once a week.  There is 
no evidence that the veteran has difficulty in understanding 
complex commands.  He does not have memory impairment, 
impaired judgment or abstract thinking.  He is occasionally 
depressed, but he is able to establish and maintain effective 
relationships.  Despite the fact that the veteran may not 
meet the criteria for a 50 percent evaluation, however, a 
reduction is not before the Board at this time.

Increased Rating for a Status Postoperative Appendectomy Scar

The veteran has a noncompensable evaluation for an 
appendectomy scar.  Scars not on the head, face, or neck are 
rated under Diagnostic Codes 7801-7806.  38 C.F.R. § 4.118.  
For purposes of these diagnostic codes, a "deep scar" is 
one associated with underlying soft tissue damage, while a 
"superficial scar" is one not associated with underlying 
soft tissue damage."

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  Diagnostic 
Code 7806 provides ratings for dermatitis or eczema.

The veteran was examined in February 2007 for his 
appendectomy scar.  The scar was the result of a 1969 in-
service surgery for a perforated appendix.  The veteran told 
the examiner that there is some nagging discomfort at the 
location of the scar.  On examination, the scar was not 
unstable.  The scar was somewhat thickened and the wound 
edges were rolled inwards, "typical of a wound allowed to 
heal by [] second intent."  There was no skin loss.  The 
wound was adherent to the underlying tissue, but was not 
painful or tender to the touch.  The scar was not 
cosmetically significant, as it is usually completely covered 
by clothing.  

The scar does not meet the criteria for a compensable 
evaluation under any of the applicable diagnostic codes.  The 
scar is a "superficial scar", as it is not associated with 
underlying tissue damage.  The scar is not deep, and it does 
not cause limited motion in an area exceeding 6 square inches 
(Diagnostic Code 7801).  The scar does not cover an area of 
144 square inches (Diagnostic Code 7802).  The examiner noted 
specifically that the scar is not unstable (Diagnostic Code 
7803).  The scar was not painful on examination (Diagnostic 
Code 7804), and did not limit the function of the affected 
part of the veteran's body (Diagnostic Code 7805).  Finally, 
the veteran does not have dermatitis or eczema (Diagnostic 
Code 7806).

Therefore, the Board finds that the veteran is not entitled 
to a compensable evaluation for his status postoperative 
appendectomy scar.

Service Connection for Peptic Ulcer Disease

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Service connection for peptic ulcers may be 
granted if the disability becomes manifest to a compensable 
degree within one year following separation from active 
military service.  Id.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A review of the service treatment records reveals no 
complaints of or treatment for stomach ulcers during the 
veteran's service.  Although the records from the veteran's 
period of service do address "ulcers", the ulcers at issue 
were not related to the veteran's stomach, and were not 
symptoms of peptic ulcer disease; rather, these ulcers are 
clearly identified in the service medical records as 
gonorrheal ulcers of the penis.  

The veteran also complained of stomach pain and cramps during 
service.  These complaints, however, were the result of a 
perforated appendix.  See July and August 1969 clinical 
records for treatment of appendicitis.  On the report of his 
October 1969 examination prior to separation, clinical 
evaluation of the veteran's abdomen and viscera was normal.  
In an associated report of medical history, the veteran 
checked the box for "no" next to a question asking whether 
he had any history of stomach or intestinal trouble.  The 
veteran was not diagnosed with stomach ulcers during service.  

The first evidence of peptic ulcer disease is found in BMC 
records from September 1980.  The veteran was first diagnosed 
with peptic ulcer disease shortly after he was admitted to 
BMC.  The medical reports note that an 
esophagogastroduodenoscopy found a "huge" penetrative 
channel ulcer.  He was treated, and was released after nine 
days, with a final diagnosis of "[p]eptic ulcer disease with 
possible early perforation located in the junction of the 
pyloric region."  

In July 2006, the veteran had another 
esophagogastroduodenoscopy, after showing signs of "ulcer-
like dyspepsia".  The examining physician found a normal 
esophagus and a normal stomach.  There was a scar in the 
duodenal bulb.  A biopsy was taken during the procedure.

In September 2006, a routine check up noted that the 
veteran's "[complaints of] abdominal pain and 
[gastroesophageal reflux disease] has resolved."  The 
results of the July 2006 esophagogastroduodenoscopy were 
consistent with gastritis and was negative for H. pylori.  
The serum H. pylori ab was also negative, according to the 
check up note.

The veteran had another routine check up in February 2007.  
The report noted that his peptic ulcer disease was well-
controlled.  The report did state, in contrast to the 
September 2006 report, that the serum H. pylori ab was 
positive.  

There is no subsequent evidence addressing ulcers or peptic 
ulcer disease.

As noted above, to establish entitlement to service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Here, based on the reports and the veteran's service medical 
records, there is simply no indication that he developed 
ulcers during service, or during the first post-service year.  
Further, while peptic ulcer disease was first shown about 
eight years after service, there is no medical evidence of 
record linking this condition to the veteran's period of 
service.

Without medical evidence linking the current condition to 
service, service connection for peptic ulcer disease cannot 
be granted.




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to an initial compensable rating for a status 
postoperative appendectomy scar is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


